Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-8 were originally filed December 7, 2020.
	The preliminary amendment received December 7, 2020 cancelled claims 1-8 and added new claims 9-26.
	The amendment received January 31, 2022 cancelled claims 18-26.
	The amendment received June 15, 2022 amended claims 9-16.
	Claims 9-17 are currently pending.
	Claims 9 and 10 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 9-17) in the reply filed on January 31, 2022.

Applicants elected, without traverse, LEGRAQGLRAELRELEERAEAV and penetratin 1 in the reply filed on January 31, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: the elected species of LEGRAQGLRAELRELEERAEAV is not present in the originally filed specification and would be considered new matter if entered into the claims and/or specification. Therefore, the elected species of LEGRAQGLRAELRELEERAEAV was not searched. Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Priority
The present application is a CON of 16/393,490 filed April 24, 2019 which is a CON of 15/853,087 filed December 22, 2017 (now U.S. Patent 10,273,274) which is a CON of 15/661,699 filed July 27, 2017 (now U.S. Patent 10,155,796) which is a CON of 15/418,247 filed January 27, 2017 (now U.S. Patent 9,758,555) which is a CON of 14/830,194 filed August 19, 2015 which is a CON of PCT/US2014/017550 filed February 21, 2014 which claims the benefit of 61/768,390 filed February 22, 2013.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3. Any recitation of a particular % identity will, of course, alter how the claimed sequences are interpreted in light of the required % identity.


Transitional Phrase
	The transitional phrase “consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) wherein the prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." See PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998); Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); and Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 or 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising." See PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 wherein "PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.". See In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963) wherein if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. See In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). 
New Objection
Claim 9 is objected to because of the following informalities: for consistency within the claim, the N-terminal H should be removed and the C-terminal OH should be removed for SEQ ID NO: 36. Appropriate correction is required.
Withdrawn Rejections
	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding the “H” at the N-terminus of SEQ ID NO: 36 is withdrawn in view of the above objection.

The rejection of claim 10 regarding antecedent basis is withdrawn in view of the amendment received June 15, 2022.

	The rejection of claims 9 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,758,555 is withdrawn in view of the TD filed and approved on June 15, 2022.
	The rejection of claims 9 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,758,556 is withdrawn in view of the TD filed and approved on June 15, 2022.

	The rejection of claims 9 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,155,796 is withdrawn in view of the TD filed and approved on June 15, 2022.

	The rejection of claims 9 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,273,274 is withdrawn in view of the TD filed and approved on June 15, 2022.
Maintained and/or Modified* Rejections
*wherein the modification is due to amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed ATF5-CPP fusion polypeptide. For example, it is unclear what the metes and bounds of “having” (see line 2 of claim 9 and line 2 of claim 10) are (e.g. open, closed, etc.).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 112, (b) or second paragraph (indefinite), for claims 9 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that changing “that is” to “having” negates the rejection.
	Applicants’ arguments are not convincing since the metes and bounds of “having” are also unclear.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al. WO 01/16596 published March 8, 2001 and Hoffman et al. U.S. Patent Application Publication 2012/0021975 published January 26, 2012.
For present claim 9, White et al. teach ATFx (i.e. ATF5) including full-length human (SEQ ID NO: 1 – see residues 170-191; SEQ ID NO: 3 – see residues 137-158 and SEQ ID NO: 8 – see residues 236-257) and mouse and fragments thereof including C-terminal fragments of SEQ ID NO: 5 (mouse; see residues 39-60 wherein residue 54 is a single point mutation of present SEQ ID NO: 26) and SEQ ID NO: 6 (see residues 76-97) which may be part of fusion polypeptides (please refer to the entire specification particularly page 5, lines 10-16; page 7, lines 27-33; page 8, lines 3, 4, 11-14, 17, and 18; pages 15, 16, 19, and 20; page 42, lines 21-31; Figures 1 and 9).
While White et al. teach fusion polypeptides, White et al. do no specifically teach CPP.
For present claims 9 and 10, Hoffman et al. teach fusion polypeptides including CPP wherein the CPP include penetratin (RQIKIWFQNRRMKWKK – SEQ ID NO: 105; 100% identity to present SEQ ID NO: 34), tat, and transportan (please refer to the entire specification particularly paragraphs 54, 83, 100-111; Table 3 – page 17).
The claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over White et al. and Hoffman et al. for claims 9 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that hindsight reasoning was utilized and that specific motivation in either White et al. or Hoffman et al. was not found.
	Applicants’ arguments are not convincing since the teachings of White et al. and Hoffman et al. render the dominant-negative ATF5 molecule of the instant claims prima facie obvious. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levine et al. U.S. Patent Application Publication 2002/0110811 published August 15, 2002 and Hoffman et al. U.S. Patent Application Publication 2012/0021975 published January 26, 2012.
For present claim 9, Levine et al. teach fusion polypeptides including SEQ ID NO: 92286 which has 60.9% identity to present SEQ ID NO: 26 (please refer to the entire specification particularly paragraphs 27, 221, 232).
RESULT 250
US-09-724-676-92286
; Sequence 92286, Application US/09724676
; GENERAL INFORMATION:
;  APPLICANT: Compugen LTD
;  TITLE OF INVENTION: Variants of alternative splicing
;  FILE REFERENCE: 129181.4 Compugen
;  CURRENT APPLICATION NUMBER: US/09/724,676
;  CURRENT FILING DATE:  2000-11-28
;  NUMBER OF SEQ ID NOS: 97222
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 92286
;   LENGTH: 58
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-09-724-676-92286

  Query Match             60.9%;  Score 67;  DB 32;  Length 58;
  Best Local Similarity   59.1%;  
  Matches   13;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy          1 LEGECQGLEARNRELKERAESV 22
              | |||: || :|  |||||:|:
Db         19 LTGECKELEKKNEALKERADSL 40

While Levine et al. teach fusion polypeptides, White et al. do no specifically teach CPP.
For present claims 9 and 10, Hoffman et al. teach fusion polypeptides including CPP wherein the CPP include penetratin (RQIKIWFQNRRMKWKK – SEQ ID NO: 105; 100% identity to present SEQ ID NO: 34), tat, and transportan (please refer to the entire specification particularly paragraphs 54, 83, 100-111; Table 3 – page 17).
The claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 103 as being unpatentable over Levine et al. and Hoffman et al. for claims 9 and 10 were considered but are not persuasive for the following reasons.
	Applicants contend that Levine et al. is non-analogous art because Levine et al. teach polypeptides which are dominant negative variants of kinases which inhibit kinases. Applicants contend that there is no motivation to combine the references in either of Levine et al. or Hoffman et al. and hindsight reasoning was utilized.
	Applicants’ arguments are not convincing since the teachings of Levine et al. and Hoffman et al. render the dominant-negative ATF5 molecule of the instant claims prima facie obvious. 
In response to applicant's argument that Levine et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the “at least 60% identity” language encompasses the teachings of Levine et al. Applicants have not provided any guidance with regard to a common core structure or which specific amino acid residues are necessary for the function of a “dominant-negative ATF5 molecule”. 
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition cannot have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the claims would have been obvious because the substitution of one known element (e.g. tag, marker, etc. in a fusion polypeptide) for another (e.g. CPP in a fusion polypeptide) would have yielded predictable results (e.g. delivery of the polypeptide into cells) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (e.g. making fusion polypeptides which include CPP) was recognized as part of the ordinary capabilities of one skilled int the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2002/0151004 regarding MTS and present SEQ ID NO: 44
WO 97/12912 with translation

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658